Citation Nr: 0945284	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-26 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
lymphoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Veteran withdrew his claim of entitlement to service 
connection for diabetes mellitus type II in August 2006, 
prior to filing a VA Form 9 substantive appeal.  Therefore, 
the issue has not been perfected and is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the Veteran submitted a substantive appeal to 
the Board via VA Form 9, requesting to testify at the local 
RO office before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.700 (2009).

The RO scheduled the Veteran for a May 2007 hearing, however, 
in early May 2007, the Veteran requested to reschedule his 
hearing for a later date because he is obtaining additional 
evidence in support of his claim.  Notations within the 
record by the RO dated September 2009 indicate that the 
Veteran's May 2007 request to reschedule his hearing was 
associated with the incorrect mail file, which was not 
located until February 2009.  The Board did not receive the 
Veteran's May 2007 request to reschedule his hearing until 
October 2009.  The RO certified the Veteran's claim to the 
Board before he was rescheduled for his requested hearing.  
Due process considerations mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the claimant an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a 
videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a). 




Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board 
hearing at the RO, in accordance with the 
procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


